Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the calculation cost is calculated for the inference processing by the machine learning model. The claim language further convolutes the understanding by saying “inferring the control data by the machine learning model set according to the calculation cost”. A bridging or association piece of information is missing in the claim language that helps the reader understand how calculation cost is calculated for what kind or type of inference. Such ambiguity makes the language indefinite. Appropriate clarification is required.


For examining purposes, the claim language is interpreted as input stimuli/movements/operation data of a robot being fed / inputted into a machine learning model to calculate the control data associated with robot controls (I.E. movement, motion etc.) and utilizing control data to control the robot. 


















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SATOU (U.S. Pub. No. 2018/0257225 A1).

As per claims 1 and 8 SATOU disclosed a driving method comprising: acquiring first input data predetermined as data affecting an operation of a robot (Abstract, paragraphs.1 and 43) {Data in relation to a Robotic operation being captured and provided for further processing}; calculating a calculation cost of inference processing using a machine learning model for inferring control data used for controlling the robot, on the basis of the first input data (paragraph.10) {A robot system including a robot including a hand configured to hold a workpiece; a sensor configured to measure a work area in which the workpiece exists to obtain a three-dimensional shape in the work area as measurement data; a measurement data processing device including a model data storage unit configured to store a three-dimensional shape of the workpiece as model data, a measurement data correction unit configured to correct the measurement data by means of machine learning, a position and orientation calculation unit configured to collate the measurement data with the model data to calculate a position and an orientation of the workpiece in the work area; and a robot control unit configured to control the robot based on an output from the position and orientation calculation unit, wherein the measurement data correction unit in a learning stage, creates teacher data by arranging the model data in the position and the orientation calculated by the position and orientation calculation unit and adjusts a parameter for correcting the measurement data based on the measurement data and the teacher data }; inferring the control data by the machine learning model set according to the calculation cost (paragraph.37) {Measurement data correction unit 33 corrects, for example, measurement data by means of machine learning (supervised learning). In other words, the measurement data correction unit 33, for example, in a learning stage in which learning is performed, creates teacher data by arranging the model data in the position and the orientation calculated by the position and orientation calculation unit 32 and adjusts a parameter for correcting the measurement data on the basis of the measurement data and the teacher data.}; and controlling the robot using the inferred control data (paragraph.37) {The robot control unit 3a controls the robot 1 on the basis of an output from the measurement data correction unit 33.}.

As per claim 2 SATOU disclosed the robot system according to claim 1, wherein the one or more processors: determine a control parameter of the machine learning model for executing inference according to the calculation cost; change the machine learning model according to the determined control parameter (paragraph.37) {Measurement data correction unit 33 corrects, for example, measurement data by means of machine learning (supervised learning). In other words, the measurement data correction unit 33, for example, in a learning stage in which learning is performed, creates teacher data by arranging the model data in the position and the orientation calculated by the position and orientation calculation unit 32 and adjusts a parameter for correcting the measurement data on the basis of the measurement data and the teacher data.}; and infer the control data by the changed machine learning model (paragraph.55) {Updating of a learning model}.

As per claim 3 SATOU disclosed the robot system according to claim 1, wherein the robot is a picking robot that grips a target object (Figure.1, paragraph.6 and 26), and the first input data is at least one of the number of target objects, the number of types of target objects, a weight of the target object, and a success rate of gripping the target object (paragraph.38) {Success rate of holing an object}. 


As per claim 5 SATOU disclosed the robot system according to claim 1, wherein the machine learning model is a model that is set such that inference accuracy is decreased as the calculation cost is decreased (paragraph.46 and 59).

As per claim 7 SATOU disclosed the robot system according to claim 1, wherein the one or more processors infer the control data by inputting second input data different from the first input data to the machine learning model (paragraph.43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATOU (U.S. Pub. No. 2018/0257225 A1) and Hane et al (U.S. Pub. No. 2020/0398424 A1)

As per claim 4 SATOU disclosed the robot system according to claim 1 wherein the robot is a moving robot (paragraph.6). However, SATOU did not explicitly disclose the first input data is at least one of a width of a route that the robot moves, the number of objects around the robot, the number of objects mounted on the robot, the number of types of objects mounted on the robot, and a weight of the object mounted on the robot. In the same field of endeavor, Hane disclosed first input data is at least one of a width of a route that the robot moves (paragraph.92) {Movement path of the robot}, the number of objects around the robot, the number of objects mounted on the robot (paragraph.74), the number of types of objects mounted on the robot (paragraph.100) {Weight and Type of tool on the robot}, and a weight of the object mounted on the robot (Paragraph.99) {Weight of the tool}.
It would have obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the first input data is at least one of a width of a route that the robot moves, the number of objects around the robot, the number of objects mounted on the robot, the number of types of objects mounted on the robot, and a weight of the object mounted on the robot disclosed by Hane in the method disclosed by SATOU in order to make the method more robust, scalable and user friendly.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATOU (U.S. Pub. No. 2018/0257225 A1) and ZHOU et al (U.S. Pub. No. 2019/0004518 A1)

As per claims 6 SATOU disclosed the robot system according to claim 1. Although SATOU disclosed the employment of Machine learning models, however SOTOU did not explicitly disclose wherein the one or more processors learn the machine learning model using a loss function according to the calculation cost. In the same field of endeavor, ZHOU disclosed wherein the one or more processors learn the machine learning model using a loss function according to the calculation cost (paragraph.154 through 157) {Neural network training unit 22 comprises a training sample input sub-unit 201 configured to select and input training samples into the neural network. A Q value estimation network updating sub-unit 202 configured to use a minimum loss function to update the Q value estimation network}.

It would have obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the one or more processors learn the machine learning model using a loss function according to the calculation cost disclosed by ZHOU in the method disclosed by SATOU in order to make the method more robust, scalable and user friendly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647